

Exhibit 10.1
INTERCOMPANY AGREEMENT
    
THIS AGREEMENT is executed as of the date below between ING Investment
Management LLC (“IIM”), and ING USA Annuity and Life Insurance Company (“USA”).


WHEREAS, IIM conducts an asset management business through various companies
that provide investment advice to and perform administrative services for
certain U.S. registered investment companies (“Funds”), including ING
Investment, LLC (“IIL”), an investment adviser for certain Funds;


WHEREAS, USA is an insurance company which offers a variety of insurance
products, including variable annuities; Funds advised by IIL are made available
through sub-accounts to purchasers of these insurance products;

WHEREAS both IIM and USA are indirect wholly owned subsidiaries of ING Groep,
N.V, and, are under common control of such parent company;


WHEREAS both IIM and USA desire to allocate the collective resources of ING’s
United States operations in a manner which supports USA’s insurance business;
and
  
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:


1.    Payments
IIM shall pay and/or shall cause its subsidiaries to pay, to USA, within thirty
(30) days after the end of each calendar month, the amounts derived from
applying the annual rates listed in Schedule A against the average net assets
invested in the Funds by USA and by USA non-insurance customers during the prior
calendar month (the “Intercompany Payments”). The methodology used to determine
the amount of each month’s Intercompany Payment shall be as follows:
(a) No later than the 20th calendar day of each calendar month, USA or its
designee shall provide, or cause to be provided, the average net assets of the
prior calendar month  to be used in calculating such ownership percentages and
the assets shall be grouped by business line.
(b) On a fund by fund basis, the USA average net assets will be calculated by
applying USA’s prior calendar month actual average net asset ownership
percentage to the current calendar month’s average net assets.





--------------------------------------------------------------------------------




(c) USA average net assets shall be multiplied by the annual rates listed in
Schedule A on a fund by fund basis and then adjusted for a monthly payment rate
(annual rate * 1/calendar days in year * days in calendar month)
(d) The Intercompany Payment for any calendar month shall equal the sum of the
fund by fund calculations described in sub-paragraph (c) above.
The Intercompany Payments shall be paid from IIM’s own resources, or those of
its subsidiaries, and therefore shall not result in any increase in the expenses
borne by the Funds or their shareholders. The rates listed in Schedule A will be
reviewed at least once each calendar quarter and may be modified at any time by
mutual written consent.
Intercompany Payments will be calculated and paid as hereinabove provided, and
USA shall account for such Intercompany Payments in conformity with customary
insurance accounting practices. The books, accounts and records of each party
shall be maintained so as to clearly and accurately disclose the precise details
of the Intercompany Payments. IIM and/or its subsidiaries shall keep such books,
records and accounts insofar as they pertain to the computation of the
Intercompany Payments available upon reasonable notice for audit, inspection and
copying by USA and persons authorized by it or any governmental agency having
jurisdiction over USA during all reasonable business hours.
2.    Required Disclosure
Each party will make all disclosures relating to this Agreement and the payments
made hereunder, as required under applicable state or federal law, rule, or
regulation, including any subsequent release, interpretation, rule or regulation
of the SEC or any other regulatory or self-regulatory organization applicable to
IIM or USA in connection with this Agreement (“Applicable Law”).
3.    Notices
Any notice required or permitted to be given by either party to the other shall
be deemed sufficient if sent by registered or certified mail, postage prepaid,
or overnight courier and addressed by the party giving notice to the other party
at the last address furnished by the other party to the party giving notice: if
to IIM: 230 Park Avenue, New York, NY 10169 in care of Chief Financial Officer
with a copy to the Legal Department; if to USA: 909 Locust Street, Des Moines,
Iowa 50309, in care of Annuity Financial Actuary with copy to Legal Department.


4.    Governing Law
This Agreement will be construed in accordance with the laws of the State of
Delaware, without giving effect to any conflicts of law principles thereof.













--------------------------------------------------------------------------------




5.    Effective Date
This Agreement shall be effective as of January 1, 2010, and, unless terminated
as provided, shall continue in force for one year from the effective date and
thereafter from year to year, unless and until terminated in accordance with
Section 8 below.
6.    Entire Agreement and Amendment
This Agreement constitutes the entire agreement between the parties hereto and
supersedes any prior agreement, draft or agreement or proposal with respect to
the subject matter hereof. This Agreement or any part hereof may be changed or
waived only by an instrument in writing signed by the party against which
enforcement of such change or waiver is sought.


7.    Assignment
This Agreement may not be assigned by either party without the written consent
of the other.
 


8.    Termination
(a)
Except under the circumstances described in paragraphs (b) and (c) of this
Section 8, this Agreement may only be terminated by the mutual written agreement
of the parties. If this Agreement is so terminated, the payments specified in
Section 1 shall continue for a period of six (6) months, or a shorter period if
agreed to by the parties.



(b)
If a Change in Control (within the meaning assigned to that term below), of a
party (the “Changed Party”) occurs, and if the other party (the “Remaining
Party”) has not consented in writing to the continuation of this Agreement
notwithstanding such Change in Control, then this Agreement may be terminated at
the option of the Remaining Party by sending written notice to the Changed Party
and the Intercompany Payments shall cease upon the Agreement’s termination.
“Change in Control" means the occurrence of any one or more of the following:
(i) the transfer of control of a party to another entity; or (ii) the
consummation of a reorganization, merger, share exchange, consolidation, or sale
or disposition of all or substantially all of the assets of a party; provided,
however, that the occurrence of an event described in clauses (i) or (ii) above
shall not constitute a Change in Control if either (a) the entity that acquires
control of a party was already an Affiliate of the party prior to the event , or
(b) the parties remain Affiliates of one another immediately following the
Change in Control. “Affiliate” means, with respect to a party, an entity that
controls, is under common control, or is controlled by, such party.



(c)
This Agreement will terminate automatically and the Intercompany Payments shall
thereupon immediately cease if the Intercompany Payments are adjudged or
otherwise determined to the satisfaction of both parties to be contrary to law.










--------------------------------------------------------------------------------




9.    Severability
If any part, term or provision of this Agreement is held to be illegal, in
conflict with any law or otherwise invalid, the remaining portion or portions
shall be considered severable and not be affected, and the rights and
obligations of the parties shall be construed and enforced as if the Agreement
did not contain the particular part, term or provision held to be illegal or
invalid.


10.    Miscellaneous
(a)    The heading of each provision of this Agreement is for descriptive
purposes only and shall not be deemed to modify or qualify any of the rights or
obligations set forth in each such provision.
(b)    This Agreement may be executed in counterparts.
11.    Force Majeure
IIM shall not be liable for losses caused directly or indirectly by government
restrictions, exchange or market rulings, suspension of trading, war, acts of
terrorism, strikes, failures of the mails or other communications systems,
mechanical or electronic failure, failure of third parties to follow
instructions, for other causes commonly known as “acts of God,” or for any other
cause not reasonably within IIM’s control, whether or not such cause was
reasonably foreseeable.


    


IN WITNESS WHEREOF, the parties have each duly executed this Agreement on this
22nd day of December 2010.






ING Investment Management LLC         ING USA Annuity and Life Insurance Company
    
By:_/s/Daniel Wilcox__________ By:/s/Thomas Hanson_________


Name: Daniel Wilcox Name: Thomas Hanson_________


Title: Senior Vice President Title: Vice President & Actuary__





--------------------------------------------------------------------------------




Schedule A
Amended and Restated as of _________________


As described in Section 1 USA shall be paid at the rates set forth immediately
below. In the case of funds of funds, except as otherwise indicated below,
payments will not apply to the shares of the fund of funds held directly but
will instead apply to shares of underlying funds held indirectly through the
fund of funds at the rates specified for those underlying funds calculated in
the same manner as if the underlying funds were held directly.


FUND NAME
Payment
 
FUND NAME
Payment
IIM Sub-advised Equity and Balanced Funds
 
 
IIM Sub-advised Fixed Income Funds
 
ING Balanced Fund
0.225
%
 
Brokerage Cash Reserves
0.1275
%
ING Balanced Portfolio
0.225
%
 
ING Classic Money Market Fund
0.1275
%
ING Core Equity Research Fund (F/K/A ING Growth and Income Fund)
0.225
%
 
ING Floating Rate Fund (Effective 8/17/10)
0.1275
%
ING Corporate Leaders 100 Fund
0.225
%
 
ING GET U.S. Core Portfolio - Series 10
0.1275
%
ING Corporate Leaders Trust Fund Series B
0.225
%
 
ING GET U.S. Core Portfolio - Series 11
0.1275
%
ING Euro STOXX 50 Index Portfolio (F/K/A ING Dow Jones Euro STOXX 50 Index
Portfolio)
0.225
%
 
ING GET U.S. Core Portfolio - Series 12
0.1275
%
ING Equity Dividend Fund
0.225
%
 
ING GET U.S. Core Portfolio - Series 13
0.1275
%
ING FTSE 100 Index Portfolio
0.225
%
 
ING GET U.S. Core Portfolio - Series 14
0.1275
%
ING Global Natural Resources Fund
0.225
%
 
ING GET U.S. Core Portfolio - Series 5
0.1275
%
ING Growth and Income Portfolio
0.225
%
 
ING GET U.S. Core Portfolio - Series 6
0.1275
%
ING Growth Opportunities Fund
0.225
%
 
ING GET U.S. Core Portfolio - Series 7
0.1275
%
ING Hang Seng Index Portfolio
0.225
%
 
ING GET U.S. Core Portfolio - Series 8
0.1275
%
ING Index Plus LargeCap Fund
0.225
%
 
ING GET U.S. Core Portfolio - Series 9
0.1275
%
ING Index Plus LargeCap Portfolio
0.225
%
 
ING Global Bond Fund
0.1275
%
ING Index Plus MidCap Fund
0.225
%
 
ING GNMA Income Fund
0.1275
%
ING Index Plus MidCap Portfolio
0.225
%
 
ING High Yield Bond Fund
0.1275
%
ING Index Plus SmallCap Fund
0.225
%
 
ING Intermediate Bond Fund
0.1275
%
ING Index Plus SmallCap Portfolio
0.225
%
 
ING Intermediate Bond Portfolio
0.1275
%
ING International Index Portfolio
0.225
%
 
ING Money Market Fund
0.1275
%






--------------------------------------------------------------------------------




ING Index Plus International Equity Fund (Effective 6/30/10)
0.30
%
 
ING Money Market Portfolio
0.1275
%
ING International Value Fund
0.225
%
 
ING Principal Protection Fund XII (1/1/10 to 2/16/10)
0.1275
%
ING International Value Portfolio
0.225
%
 
ING Senior Income Fund
0.1275
%
ING Japan TOPIX Index Portfolio (F/K/A ING Japan Equity Index Portfolio)
0.225
%
 
 
 
ING MidCap Opportunities Fund
0.225
%
 
ING Limited Maturity Bond Portfolio
0.00
%
ING MidCap Opportunities Portfolio
0.225
%
 
ING Liquid Assets Portfolio
0.00
%
ING NASDAQ 100 Index Portfolio
0.225
%
 
 
 
ING Opportunistic LargeCap Fund (1/10/10 to 8/21/10)
0.225
%
 
Fund of Funds
 
ING Opportunistic LargeCap Portfolio (1/1/10 to 8/20/10)
0.225
%
 
ING Capital Allocation Fund (1)
0.00
%
ING Russell Global Large Cap Index 75% Portfolio (1/1/10 to 4/29/10)
0.225
%
 
ING Diversified International Fund (1)
0.17
%
ING Russell Large Cap Growth Index Portfolio
0.225
%
 
ING Global Target Payment Fund (1)
0.14
%
ING Russell Large Cap Index Portfolio
0.225
%
 
ING Oppenheimer Active Allocation Portfolio (1)
0.155
%
ING Russell Large Cap Value Index Portfolio
0.225
%
 
ING Strategic Allocation Funds (1)
0.00
%
ING Russell Mid Cap Growth Index Portfolio
0.225
%
 
ING Strategic Allocation Portfolios (1)
0.24
%
ING Russell Mid Cap Index Portfolio
0.225
%
 
ING Index Solution Portfolios (1)
0.30
%
ING Russell Small Cap Index Portfolio
0.225
%
 
ING Solution 2015 Portfolio (1)
0.32
%
ING Small Company Fund
0.225
%
 
ING Solution 2025 Portfolio (1)
0.32
%
ING Small Company Portfolio
0.225
%
 
ING Solution 2035 Portfolio (1)
0.32
%
ING SmallCap Opportunities Fund
0.225
%
 
ING Solution 2045 Portfolio (1)
0.32
%
ING SmallCap Opportunities Portfolio
0.225
%
 
ING Solution 2055 Portfolio (1)
0.32
%
ING Tactical Asset Allocation Fund
0.225
%
 
ING Solution Income Portfolio (1)
0.32
%
ING WisdomTree Global High-Yielding Equity Index Portfolio
0.225
%
 
ING Solution Aggressive Growth Portfolio (1)
0.32
%
 
 
 
ING Solution Conservative Portfolio (1)
0.32
%
ING Focus 5 Portfolio (1/10/10 to 4/29/10)
0.093
%
 
ING Solution Growth Portfolio (1)
0.32
%
ING Global Resources Portfolio
0.00
%
 
ING Solution Moderate Portfolio (1)
0.32
%
ING Large Cap Growth Portfolio (Effective 6/12/10)
0.00
%
 
 
 
ING Stock Index Portfolio
0.083
%
 
American Funds Master Feeder Funds
 
 
 
 
ING American Funds Asset Allocation Portfolio
N/A


Third-Party Sub-advised Funds
 
 
ING American Funds Bond Portfolio
N/A


ING Alternative Beta Fund
0.372
%
 
ING American Funds Growth Portfolio
N/A


ING Asia-Pacific Real Estate Fund
0.372
%
 
ING American Funds Growth-Income Portfolio
N/A


ING BlackRock Science and Technology Opportunities Portfolio
0.372
%
 
ING American Funds International Portfolio
N/A


ING Clarion Global Real Estate Portfolio
0.372
%
 
 
 
ING Emerging Countries Fund
0.372
%
 
 
 
ING European Real Estate Fund
0.372
%
 
 
 






--------------------------------------------------------------------------------




ING Global Equity Dividend Fund
0.372
%
 
 
 
ING Global Opportunities Fund (F/K/A ING Foreign Fund)
0.372
%
 
 
 
ING Global Real Estate Fund
0.372
%
 
 
 
ING Global Value Choice Fund
0.372
%
 
 
 
ING Greater China Fund
0.372
%
 
 
 
ING Index Plus International Equity Fund (1/1/10 to 6/29/10)
0.372
%
 
 
 
ING International Capital Appreciation Fund
0.372
%
 
 
 
ING International Real Estate Fund
0.372
%
 
 
 
ING International SmallCap Multi-Manager Fund
0.372
%
 
 
 
ING International Value Choice Fund
0.372
%
 
 
 
ING Real Estate Fund
0.372
%
 
 
 
ING Russia Fund
0.372
%
 
 
 
ING SmallCap Value Multi-Manager Fund (1/1/10 to 2/5/10)
0.372
%
 
 
 
ING U.S. Bond Index Portfolio
0.372
%
 
 
 
ING Value Choice Fund
0.372
%
 
 
 





(1) For the fund of funds listed above, IIM will pay the amount stated in this
Schedule A. IIM will not pay any amounts on assets in the underlying funds in
these fund of funds. In addition, amounts due to USA from IIM for these fund of
funds shall be reduced by amounts due to USA from Directed Services LLC (DSL)
and/or its subsidiaries under the Intercompany Agreement between DSL and USA
with respect to the underlying funds in these fund of funds.





--------------------------------------------------------------------------------






AMENDMENT NO. 1 TO THE     INTERCOMPANY AGREEMENT
    
This Amendment No. 1, made and entered into as of December 1, 2013 and
effective, unless otherwise noted, as of December 23, 2010, amends the
Intercompany Agreement, dated as of December 22, 2010 (the “Agreement”), by and
among ING Investment Management LLC (“IIM”) and ING USA Annuity and Life
Insurance Company (“USA”).


WITNESSETH


WHEREAS, IIM conducts an asset management business through various companies
that provides investment advice to and perform administrative services for
certain U.S. registered investment companies (“Funds”), including ING
Investments, LLC (“IIL”), an investment adviser for certain Funds; and


WHEREAS, USA is an insurance company which offers a variety of insurance
products, including variable annuities, Funds advised by IIL are made available
through sub-accounts to purchasers of these insurance products; and


WHEREAS, IIM pays and/or causes its subsidiaries to pay, to USA the amounts
derived from applying the annual rates listed in Schedule A against the average
net assets invested in the Funds by USA and by USA non-insurance customers
during the prior calendar month; and


WHEREAS, Schedule A is reviewed at least once each calendar quarter and may be
modified at any time by mutual written consent; and


WHEREAS, modifications have been made to Schedule A during the period between
the effective date and the date of this Amendment No. 1; and


NOW, THEREFORE, the parties agree as follows:


1.
Schedule A to the Agreement is deleted in its entirety and is replaced with the
attached Schedule A.



2.
Capitalized terms used in this Amendment and not otherwise defined shall have
the meanings ascribed to them in the Agreement.






--------------------------------------------------------------------------------






3.
This Amendment may be executed in several counterparts, each of which shall be
an original, but all of which together will constitute one and the same
instrument.



4.
In all other respects, the Agreement is hereby confirmed and remains in full
force and effect.





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed as of the day and year first above written.




ING INVESTMENT MANAGEMENT ING USA ANNUITY AND LIFE INSURANCE
LLC COMPANY


By:_/s/Daniel Wilcox________________     By:_/s/Lisa S. Gilarde____________


Name: Daniel Wilcox________________     Name:_ Lisa S. Gilarde ___________


Title: _Chief Financial Officer__________ Title:__Vice President___________































































--------------------------------------------------------------------------------






Schedule A


This Schedule is made and entered into as of December 1, 2013 and, unless
otherwise identified below, is effective as of December 23, 2010.


As described in Section 1 USA shall be paid at the rates set forth immediately
below. In the case of funds of funds , except as otherwise indicated below,
payments will not apply to the shares of the fund of funds held directly but
will instead apply to shares of underlying funds held indirectly through the
fund of funds at the rates specified for those underlying funds calculated in
the same manner as if the underlying funds were held directly


Payments listed in Schedule A shall not be made for assets contained in the
following retirement plans:
•
ING USA Annuity & Life Insurance Company "Equifund" Retirement Plan

•
ING Americas Savings Plan & ESOP

•
The 401(k) Plan for ILIAC Agents

•
ING lnvestment Management LLC 401(k) Profit Sharing Plan






--------------------------------------------------------------------------------




Fund Type    II    Fund                                Rate
3rd Party SA
ING Alternative Beta Fund (liquidated 12/10/12)
0.372
%
Am Fund Feeder
ING American Funds Global Growth and Income Portfolio
0.015%
Am Fund Feeder
ING American Funds International Growth and Income Portfolio
0.015
%
llM Equity/Balanced
ING Australia Index Portfolio (effective 3/2/11)
0.225
%
llM Equity/Balanced
ING Balanced Portfolio
0.225%
3rd Party SA
ING BlackRock Science and Technology Opportunities Portfolio (merged into ING
MidCap Opportunities Portfolio on 3/23/13)
0.372%
llM Fixed
ING Bond Portfolio (effective 7/21/12)
0.1275
%
llM Fixed
ING Brokerage Cash Reserves (liquidated on 3/8/11)
0.1275
%
Fund of Funds
ING Capital Allocation Fund
—
%
3rd Party SA
ING Clarion Global Real Estate Portfolio
0.372
%
llM Fixed
ING Classic Money Market Fund (liquidated on 3/8/11)
0.1275
%
llM Equity/Balanced
ING Core Equity Research Fund
0.225
%
llM Equity/Balanced
ING Corporate Leaders 100 Fund
0.225%
llM Equity/Balanced
ING Corporate Leaders Trust Fund Series B
0.225
%
llM Fixed
ING Diversified Emerging Markets Debt Fund (effective 10/15/12)
0.1275
%
Fund of Funds
ING Diversified International Fund
0.17
%
3rd Party SA
ING Emerging Countries Fund (merged into ING Emerging Markets Equity Fund on
7/21/12)
0.372
%
3rd Party SA
ING Emerging Markets Equity Dividend Fund (effective 7/21/12)
0.372
%
3rd Party SA
ING Emerging Markets Equity Fund (effective 10/3/11)
0.372
%
IIM Equity/Balanced
ING Emerging Markets Index Portfolio (effective 12/19/11)
0.225
%
llM Equity/Balanced
ING Equity Dividend Fund (name change to ING Large Cap Value Fund)
0.225
%
llM Equity/Balanced
ING Euro STOXX 50 Index Portfolio
0.225
%
llM Fixed
ING Floating Rate Fund
0.1275
%
IIM Equity/Balanced
ING FTSE 100 Index Portfolio
0.225
%
llM Fixed
ING GET U.S. Core Portfolio - Series 10 (liquidated 12/5/12)
0.1275
%
llM Fixed
ING GET U.S. Core Portfolio - Series 11 (liquidated 2/28/13)
0.1275
%
llM Fixed
ING GET U.S. Core Portfolio - Series 12 (liquidated 6/20/13)
0.1275
%
llM Fixed
ING GET U.S. Core Portfolio - Series 13
0.1275
%
llM Fixed
ING GET U S. Core Portfolio - Series 14
0.1275
%
llM Fixed
ING GET U.S Core Portfolio - Series 5 (liquidated 9/9/11)
0.1275
%
llM Fixed
ING GET U.S. Core Portfolio - Series 6 (liquidated 12/9/11)
0.1275
%
llM Fixed
ING GET U.S Core Portfolio - Series 7 (liquidated 3/8/12)
0.1275
%
llM Fixed
ING GET U.S. Core Portfolio ·Series 8 (liquidated 6/7/12)
0. 1275%
llM Fixed
ING GET U.S. Core Portfolio - Series 9 (liquidated 9/6/12)
0.1275
%
llM Fixed
ING Global Bond Fund
0.1275%
llM Fixed
ING Global Bond Portfolio
—
%
3rd Party SA
ING Global Equity Dividend Fund
0.372
%
IIM Equity/Balanced
ING Global Natural Resources Fund
0.225%
3rd Party SA
ING Global Opportunities Fund
0.372
%
3rd Party SA
ING Global Real Estate Fund
0.372
%
llM Equity/Balanced
ING Global Resources Portfolio
—
%










--------------------------------------------------------------------------------








Schedule A (Cont)


Fund Tvpe
Fund
Rate
 
 
 
Fund of Funds
ING Global Target Payment Fund
0.14%
IIM Equity/Balanced
ING Global Value Advantage Portfolio (effective 7/12/13)
0.225
%
3rd Party SA
ING Global Value Choice Fund (merged into ING International Value Equity Fund on
7/13/13)
0.372
%
llM Fixed
ING GNMA Income Fund
0.1275%
3rd Party SA
ING Goldman Sachs Commodity Strategy Portfolio (Adviser changed to IIL from DSL
on 1/1/13)
0.372
%
3rd Party SA
ING Greater China Fund (name change to ING Emerging Markets Equity Dividend
Fund)
0.372
%
llM Equity/Balanced
ING Growth and Income Portfolio
0.225
%
llM Equity/Balanced
ING Growth Opportunities Fund
0.225
%
llM Equity/Balanced
ING Hang Seng Index Portfolio
0.225
%
llM Fixed
ING High Yield Bond Fund
0.1275%
llM Equity/Balanced
ING Index Plus International Equity Fund (liquidated 2/22/13)
0.225
%
llM Equity/Balanced
ING Index Plus LargeCap Fund (merged into ING Corporate Leaders 100 Fund on
7/21/12)
0.225
%
llM Equity/Balanced
ING Index Plus LargeCap Portfolio
0.225
%
llM Equity/Balanced
ING Index Plus MidCap Fund (mert:1ed into ING SMID Cap Equity Fund on 7/21/12)
0.225
%
llM Equity/Balanced
ING Index Plus MidCap Portfolio
0.225
%
llM Equity/Balanced
ING Index Plus SmallCap Fund (mernP.d into ING SMID Cap Equity Fund on 7/21/12)
0.225
%
llM Equity/Balanced
ING Index Plus SmallCap Portfolio
0.225
%
Fund of Funds
ING Index Solution Portfolios
0.3
%
llM Fixed
ING Intermediate Bond Fund
0.1275
%
llM Fixed
ING Intermediate Bond Portfolio
0.1275
%
3rd Party SA
ING International Capital Appreciation Fund (liquidated 3/23/12)
0.372
%
3rd Party SA
ING International Core Fund (effective 2/8/11)
0.372
%
3rd Party SA
ING International Growth Fund (effective 1/5/11. Name changed to ING
Multi-Manager International Equity Fund on 07/01/13)
0.372
%
llM Equity/Balanced
ING International Index Portfolio
0.225
%
3rd Party SA
ING International Real Estate Fund
0.372
%
3rd Party SA
ING International Small Cap Fund
0.372
%
3rd Party SA
ING International Value Choice Fund (merged into ING International Value Equity
on 7/13/13)
0.372
%
llM Equity/Balanced
ING International Value Equity Fund (effective 11/30/12)
0.225
%
llM Equity/Balanced
ING International Value Fund (merged into ING International Value Equity Fund on
7/13/13)
0.225
%
llM Equity/Balanced
ING International Value Portfolio
0.225
%
llM Fixed
ING Investment Grade Credit Fund
0.1275
%
llM Equity/Balanced
ING Japan TOPIX Index Portfolio
0.225
%
IIM Equity/Balanced
ING Large Cap Growth Fund (effective 3/1/12)
0.225
%
llM Equity/Balanced
ING Large Cap Growth Portfolio
—
%
llM Equity/Balanced
ING Large Cap Value Fund (name chance from ING Equity Dividend Fund)
0.225
%
llM Equity/Balanced
ING Large Cap Value Portfolio
—
%
llM Fixed
ING Limited Maturity Bond Portfolio
—
%
llM Fixed
ING Liquid Assets Portfolio
—
%
llM Equity/Balanced
ING MidCap Opportunities Fund
0.225
%
llM Equity/Balanced
ING MidCap Opportunities Portfolio
0.225%
3rd Party SA
ING MidCap Value Fund (effective 10/3/11)
0.372%
llM Fixed
ING Money Market Fund
0.1275
%
llM Fixed
ING Monev Market Portfolio
0.1275
%
3rd Party SA
ING Multi-Manager International Equity Fund (effective 7/1/13)
0.372
%
Fund of Funds
ING Oppenheimer Active Allocation Portfolio (merged into ING T. Rowe Price
Capital Appreciation Portfolio on 3/23/13
Portfolio on 3/23/13)
0.155
%
3rd Party SA
ING Real Estate Fund
0.372
%
Fund of Funds
ING Retirement Portfolios (effective 1/1/14)
0.03
%
Fund of Funds
ING Retirement Solution Funds (effective 12/19/12)
0.25
%








--------------------------------------------------------------------------------




Schedule A (Cont.)


Fund Tvpe
Fund
Rate
 
 
 
llM Equity/Balanced
ING Russell Large Cap Growth Index Portfolio
0.225
%
llM Equity/Balanced
ING Russell Large Cap Index Portfolio
0.225
%
llM Equity/Balanced
ING Russell Large Cap Value Index Portfolio
0.225
%
llM Equity/Balanced
ING Russell Mid Cap Growth Index Portfolio
0.225
%
llM Equity/Balanced
ING Russell Mid Cap Index Portfolio
0.225
%
llM Equity/Balanced
ING Russell Small Cap Index Portfolio
0.225
%
3rd Party SA
ING Russia Fund
0.372
%
llM Fixed
ING Senior Income Fund
0.1275
%
llM Fixed
ING Short Term Bond Fund (effective 11/29/12)
0.1275
%
llM Equity/Balanced
ING Small Company Fund
0.225
%
llM Equity/Balanced
ING Small Company Portfolio
0.225
%
llM Equity/Balanced
ING SmallCap Opportunities Fund
0.225
%
llM Equity/Balanced
ING SmallCap Opportunities Portfolio
0.225
%
llM Equity/Balanced
ING SMID Cap Equity Fund (effective 7/21/12)
0.225
%
Fund of Funds
ING Solution Portfolios
0.32%
Fund of Funds
ING Strategic Allocation Portfolios
0.24%
llM Fixed
ING Strategic Income Fund (effective 10/15/12)
0.1275
%
llM Equity/Balanced
ING Tactical Asset Allocation Fund (liquidated 12/15/11)
0.225
%
llM Fixed
ING U.S. Bond Index Portfolio (effective 2/21/12)
0.32
%
llM Equity/Balanced
ING U.S. Stock Index Portfolio
0.083
%
llM Equity/Balanced
ING Value Choice Fund (merged into ING Large Value Fund on 7/ 13/13)
0.225
%
llM Equity/Balanced
ING Wisdom Tree Global High-Yielding Equity Index Portfolio (name change to ING
Global Value Advantage Portfolio on 7/12/13)
0.225
%



For the fund of funds listed above, llM will pay the amount stated in this
Schedule A. llM will not pay any amounts on assets in the underlying funds in
these fund of funds . In addition, amounts due to USA from llM for these fund of
funds shall be reduced by amounts due to USA from Directed Services LLC (DSL)
and/or its subsidiaries under the lntercompany Agreement between DSL and IUSA
with respect to the underlying funds in these fund of funds.












                    

































--------------------------------------------------------------------------------




AMENDMENT NO. 2 TO THE     INTERCOMPANY AGREEMENT
    
This Amendment No. 2, effective as of September 30, 2014, amends the
Intercompany Agreement, dated as of December 22, 2010, as amended (the
“Agreement”), by and between ING Investment Management LLC (“IIM”) (now known as
“Voya Investment Management LLC” or “VIM”) and ING USA Annuity and Life
Insurance Company (“USA”) (now known as “Voya Insurance and Annuity Company” or
VIAC”).


WITNESSETH


WHEREAS, VIM conducts an asset management business through various companies
that provides investment advice to and perform administrative services for
certain U.S. registered investment companies (“Funds”), including Voya
Investments, LLC, (“VIL”) an investment adviser for certain Funds; and


WHEREAS, VIAC is an insurance company which offers a variety of insurance
products, including variable annuities; Funds advised by VIL are made available
through sub-accounts to purchasers of these insurance products; and


WHEREAS, VIM, pays and/or causes its subsidiaries to pay, to VIAC the amounts
derived from applying the annual rates listed in Schedule A against the average
net assets invested in the Funds by VIAC and by VIAC non-insurance customers
during the prior calendar month; and


WHEREAS, Schedule A is reviewed at least once each calendar quarter and may be
modified at any time by mutual written consent; and


WHEREAS, the parties desire to clarify the Agreement to (1) reflect the name
change of VIM and VIAC, the Funds and each of their series of portfolios, and
(2) replace Schedule A; and


NOW, THEREFORE, the parties agree as follows:


1.
All references to “ING Investment Management LLC” and “IIM” in the Agreement are
hereby deleted and replaced with “Voya Investment Management LLC” and “VIM”,
respectively.






--------------------------------------------------------------------------------






2.
All references to “ING USA Annuity and Life Insurance Company” and “USA” in the
Agreement are hereby deleted and replaced with “Voya Insurance and Annuity
Company” and “VIAC”, respectively.



3.
Schedule A to the Agreement is deleted in its entirety and is replaced with the
attached Amended Schedule A.



4.
Capitalized terms used in this Amendment and not otherwise defined shall have
the meanings ascribed to them in the Agreement.



5.
This Amendment may be executed in several counterparts, each of which shall be
an original, but all of which together will constitute one and the same
instrument.



6.
In all other respects, the Agreement is hereby confirmed and remains in full
force and effect.











[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
executed as of the day and year first above written.




Voya Investment Management LLC     Voya Insurance and Annuity Company
    


By:_/s/Daniel Wilcox________________     By:_/s/Lisa Gilarde____________


Name: Daniel Wilcox________________     Name:_ Lisa Gilarde _____________


Title: _MD and CFO_________________ Title:__Vice President____________





















































































--------------------------------------------------------------------------------






Amended Schedule A


This Schedule is effective as of September 30. 2014.


As described in Section 1 VIAC shall be paid at the rates set forth immediately
below. In the case of funds of funds. except as otherwise indicated below.
payments will not apply to the shares of the fund of funds held directly but
will instead apply to shares of underlying funds held indirectly through the
fund of funds at the rates specified for those underlying funds calculated in
the same manner as if the underlying funds were held directly


Payments listed in Schedule A shall not be made for assets contained in the
following retirement plans:
•
ING USA Insurance and Annuity Company "Equifund" Retirement Plan

•
Voya 401(k) Savings Plan

•
Voya 401(k) Plan for VRIAC Agents

•
ING Investment Management LLC 401(k) Profit Sharing Plan



Fund Type
Fund
Rate
VIM Equity/Balanced
Voya Australia Index Portfolio
0.225%
VIM Equity/Balanced
Voya Balanced Portfolio
0.225%
Fund of Funds
Voya Capital Allocation Fund
0.00%
3rd Party SA
VY Clarion Global Real Estate Portfolio
0.372%
VIM Equity/Balanced
Voya Core Equity Research Fund
0.225%
VIM Equity/Balanced
Voya Corporate Leaders 100 Fund
0.225%
VIM Equity/Balanced
Voya Corporate Leaders Trust Fund Series B
0.225%
VIM Fixed
Voya Diversified Emerging Markets Debt Fund
0.1275%
Fund of Funds
Voya Diversified International Fund
0.17%
Pooled Inv Vehicle
Voya Emerging Markets Corporate Debt Fund
0.00%
Pooled Inv Vehicle
Voya Emerging Markets Hard Currency Debt Fund
0.00%
3rd Party SA
Voya Emerging Markets Equity Dividend Fund
0.372%
VIM Equity/Balanced
Voya Emerging Markets Index Portfolio
0.00%
Pooled Inv Vehicle
Voya Emerging Markets Local Currency Debt Fund
0.00%
VIM Equity/Balanced
Voya Euro STOXX 50 Index Portfolio
0.225%
VIM Fixed
Voya Floating Rate Fund
0.1275%
VIM Equity/Balanced
Voya FTSE 100 Index Portfolio
0.225%
VIM Fixed
Voya Global Bond Fund
0.1275%
VIM Fixed
Voya Global Bond Portfolio
0.00%
3rd Party SA
Voya Global Equity Dividend Fund
0.372%
VIM Equity/Balanced
Voya Global Natural Resources Fund
0.225%
3rd Party SA
Voya Global Opportunities Fund
0.372%
Fund of Funds
Voya Global Perspectives Fund
0.00%
Fund of Funds
Voya Global Perspectives Portfolio
0.00%
3rd Party SA
Voya Global Real Estate Fund
0.372%
VIM Equity/Balanced
Voya Global Resources Portfolio
0.00%
Fund of Funds
Voya Global Target Payment Fund
0.14%
VIM Equity/Balanced
Voya Global Value Advantage Portfolio
0.225%
VIM Fixed
Voya GNMA Income Fund
0.1275%
VIM Equity/Balanced
Voya Growth and Income Portfolio
0.225%
VIM Equity/Balanced
Voya Growth Opportunities Fund
0.225%
VIM Equity/Balanced
Voya Hang Seng Index Portfolio
0.225%
VIM Fixed
Voya High Yield Bond Fund
0.1275%
VIM Fixed
Voya High Yield Portfolio
0.00%
VIM Equity/Balanced
Voya Index Plus LargeCap Portfolio
0.225%
VIM Equity/Balanced
Voya Index Plus MidCap Portfolio
0.225%
VIM Equity/Balanced
Voya Index Plus SmallCap Portfolio
0.225%












--------------------------------------------------------------------------------




 
Fund Type
Fund
Rate
Fund of Funds
Voya Index Solution Portfolios
0.30%
VIM Fixed
Voya Intermediate Bond Fund
0.1275%
VIM Fixed
Voya Intermediate Bond Portfolio
0.1275%
3rd Party SA
Voya International Core Fund
0.372%
VIM Equity/Balanced
Voya International Index Portfolio
0.225%
3rd Party SA
Voya International Real Estate Fund
0.372%
VIM Equity/Balanced
Voya International Value Equity Fund
0.225%
VIM Equity/Balanced
Voya International Value Portfolio
0.225%
VIM Fixed
Voya Investment Grade Credit Fund
0.1275°/o
VIM Equity/Balanced
Voya Japan TOPIX Index® Portfolio
0.225%
VIM Equity/Balanced
Voya Large Cap Growth Fund
0.225%
VIM Equity/Balanced
Voya Large Cap Growth Portfolio
0.00%
VIM Equity/Balanced
Voya Large Cap Value Fund
0.225%
VIM Fixed
Voya Limited Maturity Bond Portfolio
0.00%
VIM Fixed
Voya Liquid Assets Portfolio
0.00%
VIM Equity/Balanced
Voya Mid Cap Value Advantage Fund
0.30%
VIM Equity/Balanced
Voya MidCap Opportunities Fund
0.225%
VIM Equity/Balanced
Voya MidCap Opportunities Portfolio
0.225%
VIM Fixed
Voya Money Market Fund
0.1275%
VIM Fixed
Voya Money Market Portfolio
0.1275%
3rd Party SA
Voya Multi-Manager Emerging Markets Equity Fund
0.372%
3rd Party SA
Voya Multi-Manager International Equity Fund
0.372%
3rd Party SA
Voya Multi-Manager Mid Cap Value Fund
0.372%
3rd Party SA
Voya Multi-Manager International Small Cap Fund
0.372%
3rd Party SA
Voya Real Estate Fund
0 372%
Fund of Funds
Voya Retirement Portfolios
0.03%
Fund of Funds
Voya Retirement Solution Funds
0.25%
VIM Equity/Balanced
Voya Russell™ Large Cap Growth Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Large Cap Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Large Cap Value Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Mid Cap Growth Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Mid Cap Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Small Cap Index Portfolio
0.225%
3rd Party SA
Voya Russia Fund
0.372%
Pooled Inv Vehicle
Voya Securitized Credit Fund
0.00%
VIM Fixed
Voya Senior Income Fund
0.1275%
VIM Fixed
Voya Short Term Bond Fund
0.1275%
VIM Equity/Balanced
Voya Small Company Fund
0.225
%
VIM Equity/Balanced
Voya Small Company Portfolio
0.225%
VIM Equity/Balanced
Voya SmallCap Opportunities Fund
0.225%
VIM Equity/Balanced
Voya SmallCap Opportunities Portfolio
0.225%
Fund of Funds
Voya Solution Portfolios
0.32%
Fund of Funds
Voya Strategic Allocation Portfolios
0.24%
VIM Fixed
Voya Strategic Income Fund
0.1275%
VIM Fixed
Voya U.S. Bond Index Portfolio
0.323%
VIM Equity/Balanced
Voya U.S. Stock Index Portfolio
0.083%





For the fund of funds listed above, VIM will pay the amount stated in this
Schedule A. VIM will not pay any amounts on assets in the underlying funds in
these fund of funds. In addition. amounts due to USA from VIM for these fund of
funds shall be reduced by amounts due to VIAC from Directed Services LLC (IDSL)
and/or its subsidiaries under the lntercompany Agreement between DSL and VIAC
with respect to the underlying funds in these fund of funds.













--------------------------------------------------------------------------------




AMENDMENT NO. 3 TO THE     INTERCOMPANY AGREEMENT
    
This Amendment No. 3, effective as of May 01, 2015, amends the Intercompany
Agreement, dated as of December 22, 2010, as amended (the “Agreement”), by and
between “Voya Investment Management LLC” (“VIM”) and “Voya Insurance and Annuity
Company” (“VIAC”).


WITNESSETH


WHEREAS, VIM conducts an asset management business through various companies
that provides investment advice to and perform administrative services for
certain U.S. registered investment companies (“Funds”), including Voya
Investment, LLC (“VIL”), an investment adviser and/or administrator or
sub-administrator for the Funds; and


WHEREAS, VIAC is an insurance company which offers a variety of insurance
products, including variable annuities; funds advised and/or administered or
sub-administered by VIL are made available through sub-accounts to purchasers of
these insurance products; and


WHEREAS, VIM, pays and/or causes its subsidiaries to pay, to VIAC the amounts
derived from applying the annual rates listed in Schedule A against the average
net assets invested in the funds by VIAC and by VIAC non-insurance customers
during the prior calendar month; and


WHEREAS, Schedule A is reviewed at least once each calendar quarter and may be
modified at any time by mutual written consent; and


WHEREAS, the parties desire to clarify the Agreement by replacing Schedule A;
and


NOW, THEREFORE, the parties agree as follows:


1.
Schedule A to the Agreement is deleted in its entirety and is replaced with the
attached Amended Schedule A.



2.
Capitalized terms used in this Agreement and not otherwise defined shall have
the meanings ascribed to them in the Agreement.



3.
The Amendment may be executed in several counterparts, each of which shall be an
original, but all of which together will constitute one and the same instrument.



4.
In all other respects, the Agreement is hereby confirmed and remains in full
force and effect.







[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
executed as of the day and year first above written.






VOYA INVESTMENT MANAGEMENT VOYA INSURANCE
LLC AND ANNUITY COMPANY


By:_/s/Michael Bell________ By:_/s/Lisa Gilarde_____________


Name: _Michael Bell_______ Name:_Lisa Gilarde_____________


Title: _CFO_______________ Title:_Vice President_____________









--------------------------------------------------------------------------------






Amended Schedule A
 
 
 
This Schedule is effective as of May 1, 2015.
As described in Section 1 VIAC shall be paid at the rates set forth immediately
below. In the case of funds of funds, except as otherwise indicated below,
payments will not apply to the shares of the fund of funds held directly but
will instead apply to shares of underlying funds held indirectly through the
fund of funds at the rates specified for those underlying funds calculated in
the same manner as if the underlying funds were held directly.


Payments listed in Schedule A shall not be made for assets contained in the
following retirement plans:
• Voya Insurance and Annuity Company "Equifund" Retirement Plan
• Voya Financial Savings Plan & ESOP
• The 401(k) Plan for Voya Retirement Insurance and Annuity Company Agents
• Voya Investment Management LLC 401(k) Profit Sharing Plan
 
 
 
Fund Type
 Fund
Rate
VIM Equity/Balanced
Voya Russell™ Small Cap Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Large Cap Value Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Mid Cap Growth Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Mid Cap Index Portfolio
0.225%
VIM Equity/Balanced
Voya Australia Index Portfolio
0.225%
VIM Equity/Balanced
Voya Balanced Portfolio
0.225%
Fund of Funds
Voya Capital Allocation Fund
0.00%
VIM Equity/Balanced
Voya Corporate Leaders 100 Fund
0.225%
VIM Equity/Balanced
Voya Corporate Leaders Trust Fund Series B
0.225%
VIM Fixed
Voya Diversified Emerging Markets Debt Fund
0.1275%
Fund of Funds
Voya Diversified International Fund
0.17%
Pooled Inv Vehicle
Voya Emerging Markets Corporate Debt Fund
0.00%
3rd Party SA
Voya Emerging Markets Equity Dividend Fund
0.372%
Pooled Inv Vehicle
Voya Emerging Markets Hard Currency Debt Fund
0.00%
VIM Equity/Balanced
Voya Emerging Markets Index Portfolio
0.225%
Pooled Inv Vehicle
Voya Emerging Markets Local Currency Debt Fund
0.00%
VIM Equity/Balanced
Voya Euro STOXX 50 Index Portfolio
0.225%
VIM Fixed
Voya Floating Rate Fund
0.1275%
VIM Equity/Balanced
Voya FTSE 100 Index Portfolio
0.225%
VIM Fixed
Voya Global Bond Fund
0.1275%
VIM Fixed
Voya Global Bond Portfolio
0.00%
3rd Party SA
Voya Global Equity Dividend Fund
0.372%
VIM Equity/Balanced
Voya Global Natural Resources Fund
0.225%
Fund of Funds
Voya Global Perspectives Fund
0.00%
Fund of Funds
Voya Global Perspectives Portfolio
0.00%
3rd Party SA
Voya Global Real Estate Fund
0.372%
Fund of Funds
Voya Global Target Payment Fund
0.14%
VIM Equity/Balanced
Voya Global Value Advantage Portfolio
0.225%
VIM Fixed
Voya GNMA Income Fund
0.1275%
VIM Equity/Balanced
Voya Growth and Income Portfolio
0.225%






--------------------------------------------------------------------------------




VIM Equity/Balanced
Voya Growth Opportunities Fund
0.225%
VIM Equity/Balanced
Voya Hang Seng Index Portfolio
0.225%
VIM Fixed
Voya High Yield Bond Fund
0.1275%
VIM Fixed
Voya High Yield Portfolio
0.00%
VIM Equity/Balanced
Voya Index Plus LargeCap Portfolio
0.225%
VIM Equity/Balanced
Voya Index Plus MidCap Portfolio
0.225%
VIM Equity/Balanced
Voya Index Plus SmallCap Portfolio
0.225%
Fund of Funds
Voya Index Solution Portfolios
0.30%
VIM Fixed
Voya Intermediate Bond Fund
0.1275%
VIM Fixed
Voya Intermediate Bond Portfolio
0.1275%
3rd Party SA
Voya International Core Fund
0.372%
VIM Equity/Balanced
Voya International Index Portfolio
0.225%
3rd Party SA
Voya International Real Estate Fund
0.372%
VIM Fixed
Voya Investment Grade Credit Fund
0.1275%
VIM Equity/Balanced
Voya Japan TOPIX Index® Portfolio
0.225%
VIM Equity/Balanced
Voya Large Cap Growth Fund
0.225%
VIM Equity/Balanced
Voya Large Cap Growth Portfolio
0.00%
VIM Equity/Balanced
Voya Large Cap Value Fund
0.225%
VIM Equity/Balanced
Voya Large Cap Value Portfolio
0.00%
VIM Fixed
Voya Limited Maturity Bond Portfolio
0.00%
VIM Fixed
Voya Liquid Assets Portfolio
0.076%
VIM Equity/Balanced
Voya Mid Cap Value Advantage Fund
0.225%
VIM Equity/Balanced
Voya MidCap Opportunities Fund
0.225%
VIM Equity/Balanced
Voya MidCap Opportunities Portfolio
0.225%
VIM Fixed
Voya Money Market Fund
0.1275%
VIM Fixed
Voya Money Market Portfolio
0.1275%
3rd Party SA
Voya Multi-Manager Emerging Markets Equity Fund
0.372%
3rd Party SA
Voya Multi-Manager International Equity Fund
0.372%
3rd Party SA
Voya Multi-Manager International Small Cap Fund
0.372%
3rd Party SA
Voya Multi-Manager Mid Cap Value Fund
0.372%
3rd Party SA
Voya Real Estate Fund
0.372%
Fund of Funds
Voya Retirement Portfolios
0.03%
Fund of Funds
Voya Retirement Solution Funds
0.25%
VIM Equity/Balanced
Voya Russell™ Large Cap Growth Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Large Cap Index Portfolio
0.225%
3rd Party SA
Voya Russia Fund
0.372%
Pooled Inv Vehicle
Voya Securitized Credit Fund
0.00%
VIM Fixed
Voya Senior Income Fund
0.1275%
VIM Fixed
Voya Short Term Bond Fund
0.1275%
VIM Equity/Balanced
Voya Small Company Fund
0.225%
VIM Equity/Balanced
Voya Small Company Portfolio
0.225%
VIM Equity/Balanced
Voya SmallCap Opportunities Fund
0.225%
VIM Equity/Balanced
Voya SmallCap Opportunities Portfolio
0.225%
Fund of Funds
Voya Solution Portfolios
0.32%
Fund of Funds
Voya Strategic Allocation Portfolios
0.24%
VIM Fixed
Voya Strategic Income Fund
0.1275%






--------------------------------------------------------------------------------




VIM Fixed
Voya U.S. Bond Index Portfolio
0.323%
VIM Equity/Balanced
Voya U.S. Stock Index Portfolio
0.082%
3rd Party SA
VY Clarion Global Real Estate Portfolio
0.372%
VIT Portfolios
Voya Multi-Manager Large Cap Core Portfolio
0.062%
VIT Portfolios
VY® BlackRock Inflation Protected Bond Portfolio
0.062%
VIT Portfolios
VY® Clarion Real Estate Portfolio
0.062%
VIT Portfolios
VY® FMR Diversified Mid Cap Portfolio
0.062%
VIT Portfolios
VY® Franklin Income Portfolio
0.062%
VIT Portfolios
VY® Franklin Mutual Shares Portfolio
0.062%
VIT Portfolios
VY® Invesco Growth and Income Portfolio
0.062%
VIT Portfolios
VY® JPMorgan Emerging Markets Equity Portfolio
0.062%
VIT Portfolios
VY® JPMorgan Small Cap Core Equity Portfolio
0.062%
VIT Portfolios
VY® Morgan Stanley Global Franchise Portfolio
0.062%
VIT Portfolios
VY® T. Rowe Price Capital Appreciation Portfolio
0.062%
VIT Portfolios
VY® T. Rowe Price Equity Income Portfolio
0.062%
VIT Portfolios
VY® T. Rowe Price International Stock Portfolio
0.062%
VIT Portfolios
VY® Templeton Global Growth Portfolio
0.062%
VPI Portfolios
VY® American Century Small-Mid Cap Value Portfolio
0.062%
VPI Portfolios
VY® Baron Growth Portfolio
0.062%
VPI Portfolios
VY® Columbia Contrarian Core Portfolio
0.062%
VPI Portfolios
VY® Columbia Small Cap Value II Portfolio
0.062%
VPI Portfolios
VY® Invesco Comstock Portfolio
0.062%
VPI Portfolios
VY® Invesco Equity and Income Portfolio
0.062%
VPI Portfolios
VY® JPMorgan Mid Cap Value Portfolio
0.062%
VPI Portfolios
VY® Oppenheimer Global Portfolio
0.062%
VPI Portfolios
VY® Pioneer High Yield Portfolio
0.062%
VPI Portfolios
VY® T. Rowe Price Diversified Mid Cap Growth Portfolio
0.062%
VPI Portfolios
VY® T. Rowe Price Growth Equity Portfolio
0.062%
VPI Portfolios
VY® Templeton Foreign Equity Portfolio
0.062%
 
 
 
 
 
 
For the fund of funds listed above, VIM will pay the amount stated in this
Schedule A. VIM will not pay any amounts on assets in the underlying funds in
these fund of funds. In addition, amounts due to VIAC from VIM for these fund of
funds shall be reduced by amounts due to VIAC from Directed Services LLC (DSL)
and/or its subsidiaries under the Intercompany Agreement between DSL and VIAC
with respect to the underlying funds in these fund of funds.
 
 
 
 
 
 
























--------------------------------------------------------------------------------




AMENDMENT NO. 4 TO THE     INTERCOMPANY AGREEMENT
    
This Amendment No. 4, effective as of March 01, 2016, amends the Intercompany
Agreement, dated as of December 22, 2010, as amended (the “Agreement”), by and
between ING Investment Management LLC (“IIM”), (now known as “Voya Investment
Management LLC” or “VIM”) and ING USA Annuity and Life Insurance Company (“USA”)
(now known as “Voya Insurance and Annuity Company” or “VIAC”).


WITNESSETH


WHEREAS, VIM conducts an asset management business through various companies
that provides investment advice to and perform administrative services for
certain U.S. registered investment companies (“Funds”), including Voya
Investment, LLC (“VIL”), an investment adviser for certain Funds; and


WHEREAS, VIAC is an insurance company which offers a variety of insurance
products, including variable annuities and which also provides administrative
services to various tax-advantaged plans and programs established under Section
401(a), 403(b), 457 or 408 of the Internal Revenue Code (“Code”), certain
non-qualified deferred compensation arrangements, and to custodial accounts
established under Code Sections 403(b)(7) or 408 (collectively “non-insurance
customers”); and


WHEREAS, VIM, pays and/or causes its subsidiaries to pay, to VIAC the amounts
derived from applying the annual rates listed in Schedule A against the average
net assets invested in the funds by VIAC non-insurance customers during the
prior calendar month; and


WHEREAS, Schedule A is reviewed at least once each calendar quarter and may be
modified at any time by mutual written consent; and


WHEREAS, the parties desire to clarify the Agreement to (1) reflect the name
change of VIM and VRIAC, the Funds and each of their series of portfolios, and;
(2) replace Schedule A; and


NOW, THEREFORE, the parties agree as follows:


1.
All references to “ING Investment Management LLC” and “IIM” in the Agreement and
hereby deleted and replaced with “Voya Investment Management LLC” and “VIM”,
respectively.



2.
All references to “ING USA Annuity and Life Insurance Company” and “USA” in the
Agreement are hereby deleted and replaced with “Voya Insurance and Annuity
Company” and “VIAC”, respectively.










--------------------------------------------------------------------------------




3.
Schedule A to the Agreement is deleted in its entirety and is replaced with the
attached Amended Schedule A.



4.
Capitalized terms used in this Agreement and not otherwise defined shall have
the meanings ascribed to them in the Agreement.



5.
The Amendment may be executed in several counterparts, each of which shall be an
original, but all of which together will constitute one and the same instrument.



6..
In all other respects, the Agreement is hereby confirmed and remains in full
force and effect.











[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 




    


.
    


    





















































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
executed as of the day and year first above written.






VOYA INVESTMENT MANAGEMENT VOYA INSURANCE
LLC AND ANNUITY COMPANY


By:_/s/Michael Bell________ By:_/s/Lisa Gilarde_____________


Name: _Michael Bell_______ Name:_Lisa Gilarde_____________


Title: _CFO_______________ Title:_Vice President_____________













--------------------------------------------------------------------------------






Amended Schedule A
 
 
 
This Schedule is effective as of March 1, 2016.
As described in Section 1 VIAC shall be paid at the rates set forth immediately
below. In the case of funds of funds, payments will apply to the shares of the
fund of funds held directly at the rate specified and will also apply to shares
of underlying funds held indirectly through the fund of funds at the rates
specified for those underlying funds calculated in the same manner as if the
underlying funds were held directly. No payments will be made with respect to
assets in Class R6 Shares or Class Z Shares of the funds.


Payments listed in Schedule A shall not be made for assets contained in the
following retirement plans:
• Voya Insurance and Annuity Company "Equifund" Retirement Plan
• Voya Financial Savings Plan & ESOP
• The 401(k) Plan for Voya Retirement Insurance and Annuity Company Agents
• Voya Investment Management LLC 401(k) Profit Sharing Plan
 
 
 
Fund Type
 Fund
Rate
3rd Party SA
Voya Emerging Markets Equity Dividend Fund
0.372%
3rd Party SA
Voya Global Equity Dividend Fund
0.372%
3rd Party SA
Voya Global Real Estate Fund
0.372%
3rd Party SA
Voya International Core Fund
0.372%
3rd Party SA
Voya International Real Estate Fund
0.372%
3rd Party SA
Voya Multi-Manager Emerging Markets Equity Fund
0.372%
3rd Party SA
Voya Multi-Manager International Equity Fund
0.372%
3rd Party SA
Voya Multi-Manager International Small Cap Fund
0.372%
3rd Party SA
Voya Multi-Manager Mid Cap Value Fund
0.372%
3rd Party SA
Voya Real Estate Fund
0.372%
3rd Party SA
Voya Russia Fund
0.372%
3rd Party SA
VY Clarion Global Real Estate Portfolio
0.372%
Fund of Funds
Voya Capital Allocation Fund
0.20%
Fund of Funds
Voya Diversified International Fund
0.17%
Fund of Funds
Voya Global Perspectives Fund
0.20%
Fund of Funds
Voya Global Perspectives Portfolio
0.20%
Fund of Funds
Voya Global Target Payment Fund
0.30%
Fund of Funds
Voya Index Solution Portfolios
0.30%
Fund of Funds
Voya Retirement Portfolios
0.03%
Fund of Funds
Voya Target Retirement Funds
0.25%
Fund of Funds
Voya Solution Portfolios
0.32%
Fund of Funds
Voya Strategic Allocation Portfolios
0.25%
Pooled Inv Vehicle
Voya Emerging Markets Corporate Debt Fund
0.00%
Pooled Inv Vehicle
Voya Emerging Markets Hard Currency Debt Fund
0.00%
Pooled Inv Vehicle
Voya Emerging Markets Local Currency Debt Fund
0.00%
Pooled Inv Vehicle
Voya Securitized Credit Fund
0.00%
VIM Equity/Balanced
Voya Russell™ Small Cap Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Large Cap Value Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Mid Cap Growth Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Mid Cap Index Portfolio
0.225%






--------------------------------------------------------------------------------




VIM Equity/Balanced
Voya Australia Index Portfolio
0.225%
VIM Equity/Balanced
Voya Balanced Portfolio
0.225%
VIM Equity/Balanced
Voya Corporate Leaders 100 Fund
0.225%
VIM Equity/Balanced
Voya Corporate Leaders Trust Fund Series B
0.225%
VIM Equity/Balanced
Voya Emerging Markets Index Portfolio
0.225%
VIM Equity/Balanced
Voya Euro STOXX 50 Index Portfolio
0.225%
VIM Equity/Balanced
Voya FTSE 100 Index Portfolio
0.225%
VIM Equity/Balanced
Voya Global Value Advantage Portfolio
0.225%
VIM Equity/Balanced
Voya Growth and Income Portfolio
0.225%
VIM Equity/Balanced
Voya Hang Seng Index Portfolio
0.225%
VIM Equity/Balanced
Voya Index Plus LargeCap Portfolio
0.225%
VIM Equity/Balanced
Voya Index Plus MidCap Portfolio
0.225%
VIM Equity/Balanced
Voya Index Plus SmallCap Portfolio
0.225%
VIM Equity/Balanced
Voya International Index Portfolio
0.225%
VIM Equity/Balanced
Voya Japan TOPIX Index® Portfolio
0.225%
VIM Equity/Balanced
Voya Large-Cap Growth Fund
0.225%
VIM Equity/Balanced
Voya Large Cap Growth Portfolio
0.00%
VIM Equity/Balanced
Voya Large Cap Value Fund
0.225%
VIM Equity/Balanced
Voya Large Cap Value Portfolio
0.00%
VIM Equity/Balanced
Voya Mid Cap Value Advantage Fund
0.225%
VIM Equity/Balanced
Voya MidCap Opportunities Fund
0.225%
VIM Equity/Balanced
Voya MidCap Opportunities Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Large Cap Growth Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Large Cap Index Portfolio
0.225%
VIM Equity/Balanced
Voya Small Company Fund
0.225%
VIM Equity/Balanced
Voya Small Company Portfolio
0.225%
VIM Equity/Balanced
Voya SmallCap Opportunities Fund
0.225%
VIM Equity/Balanced
Voya SmallCap Opportunities Portfolio
0.225%
VIM Equity/Balanced
Voya U.S. Stock Index Portfolio
0.082%
VIM Fixed
Voya Diversified Emerging Markets Debt Fund
0.1275%
VIM Fixed
Voya Floating Rate Fund
0.1275%
VIM Fixed
Voya Global Bond Fund
0.1275%
VIM Fixed
Voya Global Bond Portfolio
0.00%
VIM Fixed
Voya GNMA Income Fund
0.1275%
VIM Fixed
Voya High Yield Bond Fund
0.1275%
VIM Fixed
Voya High Yield Portfolio
0.00%
VIM Fixed
Voya Intermediate Bond Fund
0.1275%
VIM Fixed
Voya Intermediate Bond Portfolio
0.1275%
VIM Fixed
Voya Investment Grade Credit Fund
0.1275%
VIM Fixed
Voya Limited Maturity Bond Portfolio
0.00%
VIM Fixed
Voya Liquid Assets Portfolio
0.076%
VIM Fixed
Voya Money Market Fund
0.1275%
VIM Fixed
Voya Money Market Portfolio
0.1275%
VIM Fixed
Voya Senior Income Fund
0.1275%
VIM Fixed
Voya Short Term Bond Fund
0.1275%
VIM Fixed
Voya Strategic Income Opportunities Fund
0.1275%






--------------------------------------------------------------------------------




VIM Fixed
Voya U.S. Bond Index Portfolio
0.323%
VIT Portfolios
Voya Multi-Manager Large Cap Core Portfolio
0.062%
VIT Portfolios
VY® BlackRock Inflation Protected Bond Portfolio
0.062%
VIT Portfolios
VY® Clarion Real Estate Portfolio
0.062%
VIT Portfolios
VY® FMR Diversified Mid Cap Portfolio
0.062%
VIT Portfolios
VY® Franklin Income Portfolio
0.062%
VIT Portfolios
VY® Invesco Growth and Income Portfolio
0.062%
VIT Portfolios
VY® JPMorgan Emerging Markets Equity Portfolio
0.062%
VIT Portfolios
VY® JPMorgan Small Cap Core Equity Portfolio
0.062%
VIT Portfolios
VY® Morgan Stanley Global Franchise Portfolio
0.062%
VIT Portfolios
VY® T. Rowe Price Capital Appreciation Portfolio
0.062%
VIT Portfolios
VY® T. Rowe Price Equity Income Portfolio
0.062%
VIT Portfolios
VY® T. Rowe Price International Stock Portfolio
0.062%
VIT Portfolios
VY® Templeton Global Growth Portfolio
0.062%
VPI Portfolios
VY® American Century Small-Mid Cap Value Portfolio
0.062%
VPI Portfolios
VY® Baron Growth Portfolio
0.062%
VPI Portfolios
VY® Columbia Contrarian Core Portfolio
0.062%
VPI Portfolios
VY® Columbia Small Cap Value II Portfolio
0.062%
VPI Portfolios
VY® Invesco Comstock Portfolio
0.062%
VPI Portfolios
VY® Invesco Equity and Income Portfolio
0.062%
VPI Portfolios
VY® JPMorgan Mid Cap Value Portfolio
0.062%
VPI Portfolios
VY® Oppenheimer Global Portfolio
0.062%
VPI Portfolios
VY® Pioneer High Yield Portfolio
0.062%
VPI Portfolios
VY® T. Rowe Price Diversified Mid Cap Growth Portfolio
0.062%
VPI Portfolios
VY® T. Rowe Price Growth Equity Portfolio
0.062%
VPI Portfolios
VY® Templeton Foreign Equity Portfolio
0.062%
 
 
 
 
 
 
For the fund of funds listed above, VIM will pay the amount stated in this
Schedule A. VIM will not pay any amounts on assets in the underlying funds in
these fund of funds. In addition, amounts due to VIAC from VIM for these fund of
funds shall be reduced by amounts due to VIAC from Directed Services LLC (DSL)
and/or its subsidiaries under the Intercompany Agreement between DSL and VIAC
with respect to the underlying funds in these fund of funds.
 
 
 
































--------------------------------------------------------------------------------




AMENDMENT NO. 5 TO THE     INTERCOMPANY AGREEMENT
    
This Amendment No. 5, entered into on June 29, 2017 and effective as of May 01,
2017, amends the Intercompany Agreement, dated as of December 22, 2010, as
amended (the “Agreement”), by and between Voya Investment Management LLC (“VIM”)
and Voya Insurance and Annuity Company (“VIAC”).


WITNESSETH


WHEREAS, VIM conducts an asset management business through various companies
that provides investment advice to and perform administrative services for
certain U.S. registered investment companies (“Funds”), including Voya
Investment, LLC (“VIL”), an investment adviser for certain Funds; and


WHEREAS, VIAC is an insurance company which offers a variety of insurance
products, including variable annuities and which also provides administrative
services to various tax-advantaged plans and programs established under Section
401(a), 403(b), 457 or 408 of the Internal Revenue Code (“Code”), certain
non-qualified deferred compensation arrangements, and to custodial accounts
established under Code Sections 403(b)(7) or 408 (collectively “non-insurance
customers”); and


WHEREAS, VIM pays and/or causes its subsidiaries to pay to VIAC the amounts
derived from applying the annual rates listed in Schedule A against the average
net assets invested in the funds by VIAC non-insurance customers during the
prior calendar month; and


WHEREAS, Schedule A is reviewed at least once each calendar quarter and may be
modified at any time by mutual written consent; and


WHEREAS, on or about May 1, 2017, VIL became the investment adviser for the Voya
funds previously managed by Directed Services LLC (the “Transition”); and


WHEREAS, the parties desire to amend and restate Schedule A to, among other
things, reflect the Transition.


NOW, THEREFORE, the parties agree as follows:




1.
Schedule A to the Agreement is deleted in its entirety and is replaced with the
attached Amended and Restated Schedule A. All references to “Schedule A” in the
Agreement and hereby deleted and replaced with “Amended and Restated Schedule
A”.



2.
Capitalized terms used in this Agreement and not otherwise defined shall have
the meanings ascribed to them in the Agreement.








--------------------------------------------------------------------------------




3.
The Amendment may be executed in several counterparts, each of which shall be an
original, but all of which together will constitute one and the same instrument.



4.
In all other respects, the Agreement is hereby confirmed and remains in full
force and effect.











[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 




    


.
    


    

































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to be
executed as of the day and year first above written.






VOYA INVESTMENT MANAGEMENT VOYA INSURANCE
LLC AND ANNUITY COMPANY


By:_/s/Michael Bell________________     By:_/s/Elizabeth Schroeder____________


Name: Michael Bell________________     Name:_ Elizabeth Schroeder ___________


Title: _CFO Voya IM_______________ Title:__Vice President_________________















































































--------------------------------------------------------------------------------




Amended Schedule A
 
 
 
This Schedule is effective as of May 1, 2017.
As described in Section 1 VIAC shall be paid at the rates set forth immediately
below. In the case of funds of funds, payments will apply to the shares of the
fund of funds held directly at the rate specified and will also apply to shares
of underlying funds held indirectly through the fund of funds at the rates
specified for those underlying funds calculated in the same manner as if the
underlying funds were held directly. No payments will be made with respect to
assets in Class P2 Shares, Class R6 Shares or Class Z Shares of the funds.


Payments listed in Schedule A shall not be made for assets contained in the
following retirement plans:
• Voya Insurance and Annuity Company "Equifund" Retirement Plan
• Voya Financial Savings Plan & ESOP
• The 401(k) Plan for Voya Retirement Insurance and Annuity Company Agents
• Voya Investment Management LLC 401(k) Profit Sharing Plan
 
 
 
Fund Type
 Fund
Rate
3rd Party SA
VY Clarion Global Real Estate Portfolio
0.370%
3rd Party SA
VY Goldman Sachs Bond Portfolio
0.370%
3rd Party SA
Voya CBRE Global Infrastructure Fund
0.370%
3rd Party SA
Voya CBRE Long/Short Fund
0.370%
3rd Party SA
Voya Emerging Markets Equity Dividend Fund
0.370%
3rd Party SA
Voya Global Equity Dividend Fund
0.370%
3rd Party SA
Voya Global Real Estate Fund
0.370%
3rd Party SA
Voya Multi-Manager International Factors Fund
0.370%
3rd Party SA
Voya International Real Estate Fund
0.370%
3rd Party SA
Voya Multi-Manager Emerging Markets Equity Fund
0.370%
3rd Party SA
Voya Multi-Manager International Equity Fund
0.370%
3rd Party SA
Voya Multi-Manager Mid Cap Value Fund
0.370%
3rd Party SA
Voya Multi-Manager International Small Cap Fund
0.370%
3rd Party SA
Voya Real Estate Fund
0.370%
3rd Party SA
Voya Russia Fund
0.370%
Fund of Funds
Voya Global Multi-Asset Fund
0.20%
Fund of Funds
Voya Diversified International Fund
0.17%
Fund of Funds
Voya Global Perspectives Fund
0.20%
Fund of Funds
Voya Global Perspectives Portfolio
0.20%
Fund of Funds
Voya Global Target Payment Fund
0.30%
Fund of Funds
Voya Index Solution Portfolios
0.30%
Fund of Funds
Voya Retirement Portfolios
0.458%
Fund of Funds
Voya Target Retirement Funds
0.25%
Fund of Funds
Voya Solution Portfolios
0.32%
Fund of Funds
Voya Strategic Allocation Portfolios
0.25%
Pooled Inv Vehicle
Voya Emerging Markets Corporate Debt Fund
0.00%
Pooled Inv Vehicle
Voya Emerging Markets Hard Currency Debt Fund
0.00%
Pooled Inv Vehicle
Voya Emerging Markets Local Currency Debt Fund
0.00%
Pooled Inv Vehicle
Voya Securitized Credit Fund
0.00%
VIM Equity/Balanced
Voya Australia Index Portfolio
0.225%






--------------------------------------------------------------------------------




VIM Equity/Balanced
Voya Balanced Portfolio
0.225%
VIM Equity/Balanced
Voya Corporate Leaders 100 Fund
0.225%
VIM Equity/Balanced
Voya Corporate Leaders Trust Fund Series B
0.225%
VIM Equity/Balanced
Voya Emerging Markets Index Portfolio
0.225%
VIM Equity/Balanced
Voya Euro STOXX 50 Index Portfolio
0.225%
VIM Equity/Balanced
Voya FTSE 100 Index Portfolio
0.225%
VIM Equity/Balanced
Voya Global Corporate Leaders 100 Fund
0.225%
VIM Equity/Balanced
Voya Global Equity Fund
0.225%
VIM Equity/Balanced
Voya Global Equity Portfolio
0.225%
VIM Equity/Balanced
Voya Global High Dividend Low Volatility Fund
0.225%
VIM Equity/Balanced
Voya Growth and Income Portfolio
0.225%
VIM Equity/Balanced
Voya Hang Seng Index Portfolio
0.225%
VIM Equity/Balanced
Voya Index Plus LargeCap Portfolio
0.225%
VIM Equity/Balanced
Voya Index Plus MidCap Portfolio
0.225%
VIM Equity/Balanced
Voya Index Plus SmallCap Portfolio
0.225%
VIM Equity/Balanced
Voya International Index Portfolio
0.225%
VIM Equity/Balanced
Voya Japan TOPIX Index® Portfolio
0.225%
VIM Equity/Balanced
Voya Large-Cap Growth Fund
0.225%
VIM Equity/Balanced
Voya Large Cap Growth Portfolio
0.225%
VIM Equity/Balanced
Voya Large Cap Value Fund
0.225%
VIM Equity/Balanced
Voya Large Cap Value Portfolio
0.225%
VIM Equity/Balanced
Voya Mid Cap Research Enhanced Index Fund
0.225%
VIM Equity/Balanced
Voya MidCap Opportunities Fund
0.225%
VIM Equity/Balanced
Voya MidCap Opportunities Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Large Cap Growth Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Large Cap Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Large Cap Value Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Mid Cap Growth Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Mid Cap Index Portfolio
0.225%
VIM Equity/Balanced
Voya Russell™ Small Cap Index Portfolio
0.225%
VIM Equity/Balanced
Voya Small Company Fund
0.225%
VIM Equity/Balanced
Voya Small Company Portfolio
0.225%
VIM Equity/Balanced
Voya SmallCap Opportunities Fund
0.225%
VIM Equity/Balanced
Voya SmallCap Opportunities Portfolio
0.225%
VIM Equity/Balanced
Voya SMID Cap Growth Fund
0.225%
VIM Equity/Balanced
Voya U.S. High Dividend Low Volatility Fund
0.225%
VIM Equity/Balanced
Voya U.S. Stock Index Portfolio
0.205%
VIM Fixed
Voya Diversified Emerging Markets Debt Fund
0.1275%
VIM Fixed
Voya Floating Rate Fund
0.1275%
VIM Fixed
Voya Global Bond Fund
0.1275%
VIM Fixed
Voya Global Bond Portfolio
0.1275%
VIM Fixed
Voya GNMA Income Fund
0.1275%
VIM Fixed
Voya High Yield Bond Fund
0.1275%
VIM Fixed
Voya High Yield Portfolio
0.1275%
VIM Fixed
Voya Intermediate Bond Fund
0.1275%
VIM Fixed
Voya Intermediate Bond Portfolio
0.1275%






--------------------------------------------------------------------------------




VIM Fixed
Voya Investment Grade Credit Fund
0.1275%
VIM Fixed
Voya Limited Maturity Bond Portfolio
0.1275%
VIM Fixed
Voya Government Liquid Assets Portfolio
0.1275%
VIM Fixed
Voya Government Money Market Fund
0.1275%
VIM Fixed
Voya Government Money Market Portfolio
0.1275%
VIM Fixed
Voya Senior Income Fund
0.1275%
VIM Fixed
Voya Short Term Bond Fund
0.1275%
VIM Fixed
Voya Strategic Income Opportunities Fund
0.1275%
VIM Fixed
Voya U.S. Bond Index Portfolio
0.323%
VIT Portfolios
Voya Multi-Manager Large Cap Core Portfolio
0.281%
VIT Portfolios
VY® BlackRock Inflation Protected Bond Portfolio
0.281%
VIT Portfolios
VY® Clarion Real Estate Portfolio
0.281%
VIT Portfolios
VY® FMR Diversified Mid Cap Portfolio
0.281%
VIT Portfolios
VY® Franklin Income Portfolio
0.281%
VIT Portfolios
VY® Invesco Growth and Income Portfolio
0.281%
VIT Portfolios
VY® JPMorgan Emerging Markets Equity Portfolio
0.281%
VIT Portfolios
VY® JPMorgan Small Cap Core Equity Portfolio
0.281%
VIT Portfolios
VY® Morgan Stanley Global Franchise Portfolio
0.281%
VIT Portfolios
VY® T. Rowe Price Capital Appreciation Portfolio
0.281%
VIT Portfolios
VY® T. Rowe Price Equity Income Portfolio
0.281%
VIT Portfolios
VY® T. Rowe Price International Stock Portfolio
0.281%
VIT Portfolios
VY® Templeton Global Growth Portfolio
0.281%
VPI Portfolios
VY® American Century Small-Mid Cap Value Portfolio
0.367%
VPI Portfolios
VY® Baron Growth Portfolio
0.367%
VPI Portfolios
VY® Columbia Contrarian Core Portfolio
0.367%
VPI Portfolios
VY® Columbia Small Cap Value II Portfolio
0.367%
VPI Portfolios
VY® Invesco Comstock Portfolio
0.367%
VPI Portfolios
VY® Invesco Equity and Income Portfolio
0.367%
VPI Portfolios
VY® JPMorgan Mid Cap Value Portfolio
0.367%
VPI Portfolios
VY® Oppenheimer Global Portfolio
0.367%
VPI Portfolios
VY® Pioneer High Yield Portfolio
0.367%
VPI Portfolios
VY® T. Rowe Price Diversified Mid Cap Growth Portfolio
0.367%
VPI Portfolios
VY® T. Rowe Price Growth Equity Portfolio
0.367%
VPI Portfolios
VY® Templeton Foreign Equity Portfolio
0.367%
 
 
 
 
 
 
For the fund of funds listed above, VIM will pay the amount stated in this
Schedule A. VIM will not pay any amounts on assets in the underlying funds in
these fund of funds.
 
 
 


















